DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
2.	Applicant’s election without traverse of various species in the reply filed on November 10, 2020 is acknowledged.  Applicant has elected the species B) the UMI sequence is present in the double-stranded region of the SMI duplex sequencing adapter, from the group of species of location of UMI sequence, drawn to claims 39 and 40, the species C) 5-methycytosine, from the group of species of nucleotide-like analog, drawn to claim 43, the species D) primer strand is extended in the presence of nucleotide triphosphates comprising A, C, G and T, from the group of species of extending the nucleic acid primer strand, drawn to claims 48 and 49, the species G) comprises removing nucleotides from the extension product, from the group of species of providing a ligateable end, drawn to claims 51 and 53, the species H) generating a T-overhang, from the group of species of providing a ligateable end, drawn to claim 56, the species N) comprises a PCR primer sequence on each strand, from the group of species of preliminary sequencing adapter, drawn to claims 57 and 58, and the species O) overhang comprises a first nucleotide N-mer sequence, from the group of species of overhang, drawn to claims 60 and 61.  Claims 37, 42 and 47 are generic to the elected species, which read on claims 37, 38, 40-48, 50, 53-56, 58-60 and 62-71, which will be 

Double Patenting
Nonstatutory Obviousness-type Double Patenting Rejections
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
With respect to the non-statutory double patenting rejection(s) made in this Office action, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

4.	Claims 37, 38, 40-48, 50, 53-56, 58-60 and 62-71 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable 

5.	Claims 37, 38, 40-48, 50, 53-56, 58-60 and 62-71 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-23 of copending U.S. Application No. 16/758,726.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of copending U.S. Application No. 16/758,726 represent a narrower species of the current claims and this species anticipates the current, more generic claims.  Both sets of claims teach methods for making a single molecule identifier (SMI) duplex sequencing adapter (the template strand is described in claim 1 of the ‘726 application as comprising an identifier sequence) comprising the steps of providing a preliminary sequencing adapter comprising a nucleic acid primer strand hybridized to a nucleic acid template strand to form a double-stranded region, wherein the nucleic acid template strand has an overhang at an end of the double-stranded region, extending the nucleic acid primer strand using the overhang as a template to produce an extension product, and providing a ligateable end at one end of the extension product to produce the SMI duplex sequencing adapter (see claims 1, 18 and 21 of the ‘726 application that teaches that the second intermediate duplex adapter product is cut to form the duplex adapter having a ligation domain at the 3’ end that comprises a ligateable region).  The claims of copending U.S. Application No. 16/758,726 also teach that the template strand comprises a capture label, and also teaches that following extension of the elongation 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 38 and 64 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Dependent claim 38 recites the limitation “the overhang at the end of the double-stranded region is further away from the two single-stranded arms”, while dependent claim 64 recites the limitation “wherein the nucleic acid primer strand and the nucleic acid template strand have a region of non-complementarity that is further away from the overhang”.  The term “further away” is a relative term, and in the context of the claims, it is unclear, for example in claim 38, what the overhang is further away from with regard to the two single-stranded arms.  It appears that the overhang and the two single-stranded arms are on opposite ends of the preliminary sequencing adapter (claim 38), or that the region of non-complementarity and the overhang are on opposite ends of the preliminary sequencing adapter (claim 64), but the claims as currently written are indefinite. 

Subject Matter Free of the Prior Art
8.	Claims 37, 38, 40-48, 50, 53-56, 58-60 and 62-71 are free of the prior art.  No prior art was found that teaches or suggests a method for making a single molecule identifier (SMI) duplex sequencing adapter as currently claimed.  The closest prior art of Xie et al. (U.S. Patent Pub. No. 2014/0155274, cited on IDS of 10/26/2020) teaches methods for identifying target molecules in a sample, such as those from a single cell, using unique barcode sequences wherein a nucleic acid molecule is tagged with its own unique barcode sequence, or a combination of two or more barcode sequences providing a unique total barcode sequence for that particular nucleic acid molecule in the sample, wherein every nucleic acid molecule in the sample has its own unique barcode, and following amplification and sequencing, the number of different or unique barcode sequences identified equates to the number of original nucleic acid molecules in the sample (see paragraph 7).  Xie further teaches the use of Y-shaped adapters to barcode individual molecules in a sample, wherein the adapters comprise barcode tags in a double-stranded region of the adapter and single-stranded arms that are used in the Illumina sequencing platform (see paragraph 138 and Figure 10B).  The two strands of each barcoded adapter were designed and synthesized (see paragraphs 197 and 198), and following phosphorylation of the 5’ end of one of the strands, the strands were combined, and the mixture heated and cooled to anneal the two strands, and finally, a pool of all annealed adapters were mixed (paragraph 199).  Thus, the preparation of the sequencing adapters is distinct from that of the currently claimed invention, as Xie does not teach a primer extension step on a template strand to generate an extension product that comprises the SMI duplex sequencing adapter, but instead teaches 
Another reference of particular interest to the currently claimed invention is that of McKeown, B. (U.S. Patent Pub. No. 2012/0058468).  McKeown teaches the use of hairpin adapters for generating single-stranded constructs for sequencing a double-stranded template or RNA template, wherein the 5’ and 3’ terminal nucleotides of an oligonucleotide are complementary to form a hairpin structure by intramolecular hybridization, wherein a loop or bubble region of the adapter or the stem region may comprise an identifier sequence that is unique for every adapter (see paragraphs 44-47, 104-106, 322 and 323 and Figures 1-4).  However, McKeown is silent with regard to making double-stranded adapters by hybridizing a primer strand to a template strand, wherein the primer strand is extended to generate an extension product that comprises a SMI duplex sequencing adapter. 
	Other references of particular interest to the currently claimed invention with regard to design and making double-stranded sequencing adapters are that of Li et al. (U.S. Patent Pub. No. 2003/0165923) and Warthmann et al. (2012/0094847). 



Conclusion
 on the grounds of nonstatutory obviousness-type double patenting.  However, claims 37, 38, 40-48, 50, 53-56, 58-60 and 62-71 are free of the prior art, as discussed above. 

Correspondence
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637